DETAILED ACTION
This action is in response to the amendment filed on August 13, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
Applicants argued in the August 13, 2021 amendment that: “The Cited References Do Not Disclose: “determining that a distance between the geographic centroid associated with the at least one page and a center of the first geographic cluster satisfies a threshold measurement.”

	Applicant further argues on Pg. 9, [002], that “Van Dijk does not disclose determining that a distance between the geographic centroid associated with the at least one page and a center of the first geographic cluster satisfies a threshold measurement, as claimed….and [004], that “Graham does not disclose determining that a distance between the geographic centroid associated with the at least one page and a center of the first geographic cluster satisfies a threshold measurement, as claimed….Harris does not remedy the deficiencies of Van Dijk and Graham.”

After further search and review of the references, the Office respectfully disagrees and maintains the rejection. FIG. 3 of Van Dijk shows one or more groups can also be identified based on a threshold. The reference teaches in [007] generating a plurality of clusters of geographic regions based on the greater than a threshold.
Determining a plurality of similarity values for each of a plurality of pairs of geographic regions further comprises adjusting each similarity value based on a geographic distance between the geographic regions of the corresponding pair. Adjusting each similarity value comprises dividing the similarity value by the distance between the geographic regions of the corresponding pair. [0027], also teaches that a target geographic region can match a geographic region included in an index if the geographic region name is within a predetermined string edit distance of the target geographic region name….  
 In addition, Graham teaches a focal region that can be a physical region such as a city, a zip code, or a space within a distance radius of a location. The focal region can also be a virtual region, such as a specific subscription from a video website or a music store application. Harris also teaches a geofeed which includes a collection of content that is relevant to geographically definable locations. The generated content include content that may be relevant to a geographically definable location. That geographically definable location may be specified by a boundary, geo-coordinates, an address, a place name, a point of interest, a zip code, and/or other information that can identify an area. The geofeed may then be presented to a user according to a geo-location related to the content. A rank, or score, can be assigned to the received content based on various ranking factors such as, relevance to a specified geo-location, content creator who created the content and other attributes about the creator such as influencer ranking, i.e. likes or fanning, content provider who provided the content or other factors that can be used to rank content. Processing may include determining a relevance of the content, filtering to remove undesired content, ranking/sorting the content, and recommending the received content to a user.
The Harris reference further teaches that a rank module may obtain a distance between geo-coordinates associated with each of the content items and a location such as the center of the geo-location. It may determine a rank based on the obtained distance and ranking parameter that indicates that distance should be used to rank the content. Content within an individual geofeed that 
	Regarding independent claims 11 and 16, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-5, 9-10, 12-15 and 18-23, Applicant has not overcome the rejections and they are similarly rejected.
Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 6-8 are cancelled. Claims 1-5 and 9-23 are rejected under 35 U.S.C. 103, as being unpatentable over Van Dijk et al. (US 2015/0169629 A1) in view of Graham et al. (US 2014/0068459 A1) and further in view of Harris et al. (US 2016/0014219 A1.)

Regarding claim 1, Van Dijk et al discloses “A computer-implemented method comprising: classifying, by a computing system, a geographic region into a plurality of  geographic clusters based on a spectral clustering technique, where a geographic cluster represents a neighborhood that includes a set of places which users residing in the neighborhood tend to frequently visit; detecting, by the computing system, a first geographic cluster containing the geographic location of the user;” (See [007], [001], [0024], [0031]) (Identifying one or more groups of geographic regions includes: obtaining data representing one or more pre-computed clusters of geographic regions; identifying, from among the one or more pre-computed clusters of geographic regions, a first cluster that includes the target geographic region; and identifying the one or more groups of geographic regions from geographic regions that are in the first cluster. The geographic cluster corresponds with a neighborhood which users frequently visit. Generating a plurality of clusters of geographic regions based on the similarity values further includes: constructing, based on the determined plurality of similarity values for the plurality of pairs of geographic regions, a geographic region similarity graph; and generating the plurality of clusters of geographic regions from the geographic region. The clustering engine 135 identifies the other geographic regions by evaluating clusters of geographic regions that were generated using various clustering techniques, e.g., spectral clustering, as described in reference to FIG. 3.)
“wherein the determining further comprises: determining, by the computing system, that a distance between the geographic centroid associated with the at least one page and a center of the first geographic cluster satisfies a threshold measurement” (See Fig. 3, [008]-[0010], [0027]) (FIG. 3. Shows one or more groups can also be identified based on a threshold. Generating a plurality of clusters of geographic regions based on the plurality of similarity values, wherein each geographic region in a cluster has pair-wise similarity values with other geographic regions in the cluster that are greater than a threshold. Determining a plurality of similarity values for each of a plurality of pairs of geographic regions further comprises adjusting each similarity value based on a geographic distance between the geographic regions of the corresponding pair. Adjusting each similarity value comprises dividing the similarity value by the distance between the geographic regions of the corresponding pair. A target geographic region can be said to match a geographic region included in an index if the geographic region name is within a predetermined string edit distance of the target geographic region name.)
But, Van Dijk does not explicitly disclose “obtaining, by the computing social networking system, a geographic location of a user upon check-in of the user:” 
However, Graham teaches “obtaining, by the computing system, a geographic location of a user upon check-in of the user:” (See [0055] and [0066], [0069]) (The focal region 310 can be centered around a (GPS) location of the user device. The social association 224, can be a user action of a socially connected account, such as a recommendation, a check-in, a photo tag, a nearby geographical tag, an interaction, a post, an action, or a combination thereof. The friend view 320 can show all of the places that the user of the socially connected account has visited in the city. The friend view 320 can show all of the restaurants that the user of the socially connected account has recommended on the social network system.)
But, Van Dijk does not explicitly disclose “determining, by the computing system, that a geographic centroid associated with at least one page corresponds to the first geographic cluster, wherein the at least one page represents a place among the set of places, and wherein the geographic centroid associated with the at least one page is computed based on a distribution  of geographic locations associated with users that are fans of the at least one page; and recommending, by the computing system, the at least one page to the user based at least in part on a correspondence between the geographic location of the user and the first geographic cluster.”
However, Harris teaches “determining, by the computing system, that a geographic centroid associated with at least one page corresponds to the first geographic cluster, wherein the at least one page represents a place among the set of places, and wherein the geographic centroid associated with the at least one page is computed based on a distribution of geographic locations associated with users that are fans of the at least one page; and recommending, by the computing system, the at least one page to the user based at least in part on a correspondence between the geographic location of the user and the first geographic cluster.” (See Abstract, [0017], [0045], [0074]) (A geofeed includes a collection of content, aggregated from various content providers, that is relevant to one or more geographically definable locations. The generated content may include content that may be relevant to a geographically definable location. The content providers may include, for example, social media platforms, online knowledge databases, individual content creators, and/or other providers that can distribute content that may be relevant to a geographically definable location. The geographically definable location may be specified by a boundary, geo coordinates, an address, a place name, a point of interest, a zip code, and/or other information that can spatially identify an area.
The geofeed may be presented via an interface that spatially arranges the content according to a geo-location related to the content. Pre-processing module 202 may normalize the address into a point that defines a geographic center of the address and determine a radius about the center to approximate the geographic region of the address in order to request content from provider 150A using API 140A. Pre-processing module 202 may normalize the address into a zip code of which the address is a part in order to request content from provider 150B using API 140B. The post-processing module may configure the computer to extract the embedded data and normalize the extracted data. 
In some implementations, the post-processing module may configure the computer to rank the received content. For example, a rank, or score, may be assigned to the received content based on various ranking factors such as, relevance to a specified geo-location, content creator who created the content and other attributes about the creator such as influencer ranking, i.e. likes or fanning, content provider who provided the content, and/or other factors that can be used to rank content. Processing may include determining a relevance of the content, filtering to remove undesired content, performing a data integrity check, ranking the content, sorting the content, and recommending the received content.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Van Dijk (Geographic targeting) with Graham (Social filter system), and Harris(System and method for generating, accessing and updating geofeeds)  to provide geographically relevant material and content to the user, for convenient browsing and/or searching. 
One having ordinary skill  would also be motivated to combine Van Dijk(Geographic targeting) with Graham (Social filter system), and Harris in view of suggestions made by Harris in [0007], to be able to collect and aggregate content from different providers of content such as social media platforms, websites, online exchanges, and knowledge database. What is further needed is to be able to search for social media by geography and present the aggregated content in a meaningful way that identifies the location of where the content originated. 
Regarding claim 2, Van Dijk  in view of Graham and further in view of Harris discloses “The computer-implemented method of claim 1, wherein the classifying a geographic region into a plurality of geographic clusters further comprises: generating, by the computing system, at least one chunk that represents a portion of a geographic region; obtaining, by the computing system, data describing a set of places in the chunk that have been visited by users of the social networking system, each place being associated with a respective geographic location; and generating, by the computing system, at least one geographic cluster for the chunk based at least in part on a spectral clustering of the data describing the set of places that have been visited by the users.” (See [007], [001], [0024], [0031]) (Identifying one or more groups of geographic regions includes: obtaining data representing one or more pre-computed clusters of geographic regions; identifying, from among the one or more pre-computed clusters of geographic regions, a first cluster that includes the target geographic region; and identifying the one or more groups of geographic regions from geographic regions that are in the first cluster. The geographic cluster corresponds with a neighborhood which users frequently visit. Generating a plurality of clusters of geographic regions based on the similarity values further includes: constructing, based on the determined plurality of similarity values for the plurality of pairs of geographic regions, a geographic region similarity graph; and generating the plurality of clusters of geographic regions from the geographic region. The clustering engine 135 identifies the other geographic regions by evaluating clusters of geographic regions that were generated using various clustering techniques, e.g., spectral clustering, as described in reference to FIG. 3.
See also Graham: [0055] and [0066], [0069]) (The social association 224, can be a user action of a socially connected account, such as a recommendation, a check-in, a photo tag, a nearby geographical tag, an interaction, a post, an action, or a combination thereof. The friend view 320 can show all of the places that the user of the socially connected account has visited in the city. The friend view 320 can show all of the restaurants that the user of the socially connected account has recommended on the social network system.)
Regarding claim 3, Van Dijk in view of Graham and further in view of Harris discloses “The computer-implemented method of claim 2, wherein the generating the at least one geographic cluster further comprises: generating, by the computing system, a similarity matrix that describes a respective pairwise cosine similarity between each place in the chunk.” (See Fig. 3 and [0010]) (Determining a plurality of similarity values for each of a plurality of pairs of geographic regions further comprises adjusting each similarity value based on a geographic distance between the geographic regions of the corresponding pair. Adjusting each similarity value comprises dividing the similarity value by the distance between the geographic regions of the corresponding pair. Generating a plurality of clusters of geographic regions based on the similarity values further includes: constructing, based on the determined plurality of similarity values for the plurality of pairs of geographic regions, a geographic region similarity graph; and generating the plurality of clusters of geographic regions from the geographic region similarity graph.)
Regarding claim 4, Van Dijk in view of Graham and further in view of Harris discloses “The computer-implemented method of claim 3, wherein a cosine similarity between a first place and a second place is determined based at least in part on a number of users that checked-in at both the first place and the second place.” (See Graham: [0062], [0068]) (Associations such as check-ins can be used to determine if a socially connected account or a "friend" is associated with the content of interest. The friend view 320 can display the socially connected accounts based on at least the following criteria: (1) the socially connected accounts having a social association within the focal region 310 of the visualization view 316; (2) the socially connected account who has above a threshold number of social associations with the content of interest; (3) the socially connected account who has checked-in, "liked", or recommended more than a threshold number of the content of interest in the focal region 310 of the visualization view 316; or a combination thereof.)
Regarding claim 5, Van Dijk in view of Graham and further in view of Harris discloses “The computer-implemented method of claim 2, wherein the generating the at least one geographic cluster further comprises: determining, by the social networking system, a threshold amount of overlap between a first geographic cluster and a second geographic cluster; and causing, by the computing system, the first geographic cluster and the second geographic cluster to be merged or split based at least in part on one or more criteria.” (See [008], (Generating a plurality of clusters of geographic regions based on the plurality of similarity values, wherein each geographic region in a cluster has pair-wise similarity values with other geographic regions in the cluster that are greater than a threshold.)
Regarding claim 9, Van Dijk in view of Graham and further in view of Harris discloses “The computer-implemented method of claim 1, further comprising: determining, by the computing system, that a threshold number of users have liked the at least one page, wherein the users reside in the portion of the geographic region that corresponds to the first geographic cluster and associating, by the computing system at least one page with the first geographic cluster.” (See Graham: [0062], [0068], [0097]) (The socially connected account who has checked-in, "liked", or recommended more than a threshold number of the content of interest in the focal region 310 of the visualization view 316; or a combination thereof. For example, the pin 704 can be enlarged if more than a threshold number of socially connected accounts have social associations related to a content of interest on which the pin 704 is on, such as the socially connected account 220 of FIG. 2 having the social association 224 of FIG. 2 related to the content of interest 114.)
Regarding claim 10, Van Dijk in view of Graham and further in view of Harris discloses “The computer-implemented method of claim 1, wherein the recommending of at least one page representing a place among the set of places associated with the first geographic cluster to the user further comprises: associating, by the social networking system, at least one advertisement with the first geographic cluster; and providing, by the social networking system, the at least one advertisement to be presented to the user.” (See [002], [0018]) (Digital content, e.g., advertisements, can be targeted to computing devices in particular geographic regions based on this geolocation data. an advertiser can specify a target region for a group of advertisements. A user or an autonomous system or agent can specify a region to which content should be directed. The target geographic region can be a country, region, state, city, postal code, or kind of region.)
As per claim 11, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.

Regarding claim 12, Van Dijk in view of Graham and further in view of Harris discloses “The system of claim 11, wherein the classifying a geographic region into a plurality of geographic clusters further causes the system to perform: generating at least one chunk that represents a portion of a geographic region; obtaining data describing a set of places in the chunk that have been visited by users of the computing system, each place being associated with a respective geographic location; and generating at least one geographic cluster for the chunk based at least in part on a spectral clustering of the data describing the set of places that have been visited by the users.” (See [007], [001], [0024], [0031]) (Identifying one or more groups of geographic regions includes: obtaining data representing one or more pre-computed clusters of geographic regions; identifying, from among the one or more pre-computed clusters of geographic regions, a first cluster that includes the target geographic region; and identifying the one or more groups of geographic regions from geographic regions that are in the first cluster. The geographic cluster corresponds with a neighborhood which users frequently visit. Generating a plurality of clusters of geographic regions based on the similarity values further includes: constructing, based on the determined plurality of similarity values for the plurality of pairs of geographic regions, a geographic region similarity graph; and generating the plurality of clusters of geographic regions from the geographic region. The clustering engine 135 identifies the other geographic regions by evaluating clusters of geographic regions that were generated using various clustering techniques, e.g., spectral clustering, as described in reference to FIG. 3.
See also Graham: [0055] and [0066], [0069]) (The social association 224, can be a user action of a socially connected account, such as a recommendation, a check-in, a photo tag, a nearby geographical tag, an interaction, a post, an action, or a combination thereof. The friend view 320 can show all of the places that the user of the socially connected account has visited in the city. The friend view 320 can show all of the restaurants that the user of the socially connected account has recommended on the social network system.)
Regarding claim 13, Van Dijk in view of Graham and further in view of Harris discloses “The system of claim 12, wherein the generating the at least one geographic cluster further causes the system to perform: generating a similarity matrix that describes a respective pairwise cosine similarity between each place in the chunk.” (See Fig. 3 and [0010]) (Determining a plurality of similarity values for each of a plurality of pairs of geographic regions further comprises adjusting each similarity value based on a geographic distance between the geographic regions of the corresponding pair. Adjusting each similarity value comprises dividing the similarity value by the distance between the geographic regions of the corresponding pair. Generating a plurality of clusters of geographic regions based on the similarity values further includes: constructing, based on the determined plurality of similarity values for the plurality of pairs of geographic regions, a geographic region similarity graph; and generating the plurality of clusters of geographic regions from the geographic region similarity graph.)
Regarding claim 14, Van Dijk in view of Graham and further in view of Harris discloses “The system of claim 13, wherein a cosine similarity between a first place and a second place is determined based at least in part on a number of users that checked-in at both the first place and the second place.” (See Graham: [0062], [0068]) (Associations such as check-ins can be used to determine if a socially connected account or a "friend" is associated with the content of interest. The friend view 320 can display the socially connected accounts based on at least the following criteria: (1) the socially connected accounts having a social association within the focal region 310 of the visualization view 316; (2) the socially connected account who has above a threshold number of social associations with the content of interest; (3) the socially connected account who has checked-in, "liked", or recommended more than a threshold number of the content of interest in the focal region 310 of the visualization view 316; or a combination thereof.)
Regarding claim 15, Van Dijk in view of Graham and further in view of Harris discloses “The system of claim 12, wherein the generating the at least one geographic cluster further causes the system to perform: determining a threshold amount of overlap between a first geographic cluster and a second geographic cluster; and causing the first geographic cluster and the second geographic cluster to be merged or split based at least in part on one or more criteria.” (See [008], (Generating a plurality of clusters of geographic regions based on the plurality of similarity values, wherein each geographic region in a cluster has pair-wise similarity values with other geographic regions in the cluster that are greater than a threshold.)
As per claim 7, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising:” (See [0020], [0047]) (The user device 120 will generally include a memory, e.g., a random access memory (RAM), for storing instructions and data and a processor for executing stored instructions. The memory can include both read only and writable memory. The user device 120 can be a personal computer of some kind, e.g., a cloud client device, a smartphone, or a personal digital assistant. The user device 120 can run an application program, e.g., a web browser that can interact with the communication targeting system 130 to display web pages, e.g., the communication targeting system home page 102, that provide a user interface to the communication targeting system 130 for the user of the user device 120. The social network system 200 can include the content store 204. The content store 204 is a non-transitory storage medium.)
Regarding claim 17, Van Dijk in view of Graham and further in view of Harris discloses “The non-transitory computer-readable storage medium of claim 16, wherein the classifying a geographic region into a plurality of geographic clusters further causes the computing system to perform: generating at least one chunk that represents a portion of a geographic region; obtaining data describing a set of places in the chunk that have been visited by users of the computing system, each place being associated with a respective geographic location; and generating at least one geographic cluster for the chunk based at least in part on a spectral clustering of the data describing the set of places that have been visited by the users.” .” (See [007], [001], [0024], [0031]) (Identifying one or more groups of geographic regions includes: obtaining data representing one or more pre-computed clusters of geographic regions; identifying, from among the one or more pre-computed clusters of geographic regions, a first cluster that includes the target geographic region; and identifying the one or more groups of geographic regions from geographic regions that are in the first cluster. The geographic cluster corresponds with a neighborhood which users frequently visit. Generating a plurality of clusters of geographic regions based on the similarity values further includes: constructing, based on the determined plurality of similarity values for the plurality of pairs of geographic regions, a geographic region similarity graph; and generating the plurality of clusters of geographic regions from the geographic region. The clustering engine 135 identifies the other geographic regions by evaluating clusters of geographic regions that were generated using various clustering techniques, e.g., spectral clustering, as described in reference to FIG. 3.
See also Graham: [0055] and [0066], [0069]) (The social association 224, can be a user action of a socially connected account, such as a recommendation, a check-in, a photo tag, a nearby geographical tag, an interaction, a post, an action, or a combination thereof. The friend view 320 can show all of the places that the user of the socially connected account has visited in the city. The friend view 320 can show all of the restaurants that the user of the socially connected account has recommended on the social network system.)
Regarding claim 18, Van Dijk in view of Graham and further in view of Harris discloses “The non-transitory computer-readable storage medium of claim 17, wherein the generating the at least one geographic cluster further causes the computing system to perform: generating a similarity matrix that describes a respective pairwise cosine similarity between each place in the chunk.” (See Fig. 3 and [0010]) (Determining a plurality of similarity values for each of a plurality of pairs of geographic regions further comprises adjusting each similarity value based on a geographic distance between the geographic regions of the corresponding pair. Adjusting each similarity value comprises dividing the similarity value by the distance between the geographic regions of the corresponding pair. Generating a plurality of clusters of geographic regions based on the similarity values further includes: constructing, based on the determined plurality of similarity values for the plurality of pairs of geographic regions, a geographic region similarity graph; and generating the plurality of clusters of geographic regions from the geographic region similarity graph.)
Regarding claim 19, Van Dijk in view of Graham and further in view of Harris discloses “The non-transitory computer-readable storage medium of claim 18, wherein a cosine similarity between a first place and a second place is determined based at least in part on a number of users that checked-in at both the first place and the second place.” (See Graham: [0062], [0068]) (Associations such as check-ins can be used to determine if a socially connected account or a "friend" is associated with the content of interest. The friend view 320 can display the socially connected accounts based on at least the following criteria: (1) the socially connected accounts having a social association within the focal region 310 of the visualization view 316; (2) the socially connected account who has above a threshold number of social associations with the content of interest; (3) the socially connected account who has checked-in, "liked", or recommended more than a threshold number of the content of interest in the focal region 310 of the visualization view 316; or a combination thereof.)
Regarding claim 20, Van Dijk in view of Graham and further in view of Harris discloses “The non-transitory computer-readable storage medium of claim 17, wherein the generating the at least one geographic cluster further causes the computing system to perform: determining a threshold amount of overlap between a first geographic cluster and a second geographic cluster; and causing the first geographic cluster and the second geographic cluster to be merged or split based at least in part on one or more criteria.” .” (See [008], (Generating a plurality of clusters of geographic regions based on the plurality of similarity values, wherein each geographic region in a cluster has pair-wise similarity values with other geographic regions in the cluster that are greater than a threshold.)
	Regarding claim 21, Van Dijk in view of Graham and further in view of Harris discloses “The system of claim 11, wherein the associating at least one page with the first geographic cluster further comprises: determining that a threshold number of users have liked the at least one page, wherein the users reside in the portion of the geographic region that corresponds to the first geographic cluster.” (See [008]) (Generating a plurality of clusters of geographic regions based on the plurality of similarity values, wherein each geographic region in a cluster has pair-wise similarity values with other geographic regions in the cluster that are greater than a threshold.)
Regarding claim 22, Van Dijk in view of Graham and further in view of Harris discloses “The system of claim 11, wherein the recommending at least one page representing a place among the set of places associated with the first geographic cluster to the user further comprises: associating at least one advertisement with the first geographic cluster; and providing the at least one advertisement to be presented to the user.” (See [002], [0018]) (Digital content, e.g., advertisements, can be targeted to computing devices in particular geographic regions based on this geolocation data. an advertiser can specify a target region for a group of advertisements. A user or an autonomous system or agent can specify a region to which content should be directed. The target geographic region can be a country, region, state, city, postal code, or kind of region.)
Regarding claim 23, Van Dijk in view of Graham and further in view of Harris discloses “The non-transitory computer-readable storage medium of claim 16, wherein the associating at least one page with the first geographic cluster further comprises: determining that a threshold number of users have liked the at least one page, wherein the users reside in the portion of the geographic region that corresponds to the first geographic cluster.” (See Harris [0017]) (A rank, or score, may be assigned to the received content based on various ranking factors such as, for example, relevance to a specified geo-location, content creator who created the content and other attributes about the creator such as influencer ranking, content provider who provided the content, and/or other factors that can be used to rank content) (See also Graham: [0062], [0068], [0097) (The socially connected account who has checked-in, "liked", or recommended more than a threshold number of the content of interest in the focal region 310 of the visualization view 316; or a combination thereof.)






Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                    
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154